Case: 19-50891   Document: 00515661367      Page: 1   Date Filed: 12/04/2020




          United States Court of Appeals
               for the Fifth Circuit                     United States Court of Appeals
                                                                  Fifth Circuit

                                                                FILED
                                                         December 4, 2020
                             No. 19-50891                  Lyle W. Cayce
                                                                Clerk

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   William Joseph Dubin,

                                                  Defendant—Appellant,

                        consolidated with


                             No. 19-50912



   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   David Fox Dubin,

                                                  Defendant—Appellant.
Case: 19-50891      Document: 00515661367          Page: 2   Date Filed: 12/04/2020




                                    No. 19-50891




                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:17-CR-227-1
                           USDC No. 1:17-CR-227-2


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Rhesa Hawkins Barksdale, Circuit Judge:
          William Joseph Dubin and David Fox Dubin were convicted on
   charges arising from a scheme to defraud Texas’ Medicaid program.
   Between them, they raise eight issues: sufficiency of the evidence for their
   convictions; running of the statute of limitations based on the superseding
   indictment; restitution and forfeiture amounts; and William Dubin’s length
   of sentence. An issue of first impression for our court is whether David
   Dubin’s fraudulently billing Medicaid for services not rendered constitutes
   an illegal “use” of “a means of identification of another person”, in violation
   of 18 U.S.C. § 1028A. AFFIRMED.
                                         I.
          William Dubin was a licensed psychologist in Texas, and formed
   “Psychological A.R.T.S., P.C.” (PARTS), in Austin, Texas, for his
   psychology practice. He served as its chief officer and director. His son,
   David Dubin, later began working for PARTS on the business side of the
   corporation, and provided no psychological services.
          PARTS is an enrolled Medicaid provider and, as such, agreed to
   comply with Medicaid laws and regulations. Texas’ Medicaid program
   provides, inter alia, funding for psychological evaluations of children within
   Texas’ emergency-shelter system. In that regard, McKenzie served as the




                                         2
Case: 19-50891      Document: 00515661367           Page: 3   Date Filed: 12/04/2020




                                     No. 19-50891


   president of the board of directors of Williams House, an emergency youth
   shelter located approximately 80 miles from Austin.          As a part of its
   operations, Williams House arranged for mental-health assessments and
   psychological evaluations at the shelter.
          Former PARTS office manager King testified at trial that, between
   January and March 2011, McKenzie and William Dubin discussed an
   opportunity for PARTS to conduct evaluations at Williams House. The
   email discussion concluded with William Dubin’s offering McKenzie “10%
   off the top of the first year’s gross income from this project”. After the
   discussions, PARTS began to send its employees and clinicians to Williams
   House and billed Medicaid for the work, as well as paying ten percent of the
   gross income to McKenzie.
          PARTS employees performed intake interviews and psychological
   evaluations at Williams House. To receive Medicaid reimbursement for the
   work, PARTS had to certify whether a licensed psychologist performed it.
   Work performed by a licensed psychologist had a higher Medicaid
   reimbursement rate than that performed by other clinicians. At trial, King
   testified that she explained billing procedures and requirements to William
   Dubin, but that he insisted that PARTS bill at the higher rate, despite services
   not being performed by a licensed psychologist.
          In April 2011, William Dubin directed King to pay McKenzie ten
   percent, in advance, of the amount estimated to be billed to Medicaid for the
   upcoming month. One group of evaluations that stemmed from Williams
   House was largely performed by a non-licensed psychologist. But, PARTS
   billed Medicaid for those evaluations as if they had been performed by a
   licensed psychologist.
          Eventually, McKenzie received a contract providing $50 per hour for
   his referral services as an independent contractor. The contract purportedly




                                          3
Case: 19-50891      Document: 00515661367           Page: 4   Date Filed: 12/04/2020




                                     No. 19-50891


   served as a means to provide McKenzie with an above-board role for which
   he could be paid for his referrals. Based on time cards he submitted,
   McKenzie would be paid $50 per hour for referrals; but, the rate was not a
   “real number”. Along this line, McKenzie routinely failed to submit time
   cards or other estimates of time spent under this contract. Instead, King
   devised a method to calculate McKenzie’s hours after-the-fact.              She
   calculated ten percent of the gross amount reimbursed by Medicaid for
   Williams House patients, divided it by McKenzie’s contract hourly rate of
   $50, and entered the resulting number as McKenzie’s hours worked. This
   ten-percent calculation practice continued after King left PARTS in
   December 2011. After a PARTS employee resigned, she provided the
   calculation material to the Texas Attorney General.
          Townsend worked as a biller at PARTS, reporting to David Dubin.
   Townsend billed Medicaid for PARTS’ services rendered. David Dubin and
   Townsend discussed PARTS’ billing procedures, and he instructed her to
   bill Medicaid for the licensed-professional rate, despite this being a violation
   of Medicaid rules because some services were performed by students or
   interns, and were, therefore, ineligible for reimbursement.
          Medicaid rules limit the number of billable hours per patient. After a
   conversation with David Dubin, Townsend frequently received his questions
   about how many hours remained for a patient, and she was often instructed
   to add hours to a patient’s record after the patient had been examined and
   PARTS had billed for reimbursement. In one instance, Townsend was asked
   to add three hours of bills as “corrected claims” for 19 previously seen
   patients. These added-claims generated additional payments from Medicaid.
          David Dubin similarly instructed Townsend’s replacement, Gordon,
   to continue these practices, and included additional instructions for Gordon




                                          4
Case: 19-50891      Document: 00515661367          Page: 5   Date Filed: 12/04/2020




                                    No. 19-50891


   to work around other Medicaid limits. David Dubin told Gordon to bill the
   maximum of eight hours regardless of whether they had been performed.
          After receiving a tip, Texas’ Medicaid Fraud unit inquired into
   PARTS’ billing practices. After receiving patient files and communications
   related to PARTS’ billing procedures, it was revealed that PARTS billed for
   services provided by a licensed psychologist and received by 300 patients
   totaling 1,896 hours, although those services were not performed by a
   licensed psychologist.
          William Dubin, David Dubin, and McKenzie were charged in June
   2017 for, inter alia, violating: 18 U.S.C. §§ 2 (aiding and abetting); 1349
   (conspiracy to commit health-care fraud); 1347 (health-care fraud); 1028A
   (aggravated identity theft); 371 (conspiracy to violate 42 U.S.C. §§ 1320a-7b
   (b)(1) and (2)); and 42 U.S.C. §§ 1320a-7b (b)(1) and (2) (soliciting or
   receiving illegal remuneration and offering to pay illegal remuneration). The
   superseding indictment in September 2018 did not include earlier charges
   against McKenzie; he pleaded guilty prior to the Dubins’ trial.
          Trial began on 9 October 2018 and ended on the 26th. William and
   David Dubin testified.
          For the 25 counts against him, William Dubin was convicted on three:
   count one, violating 18 U.S.C. § 371 (conspiracy to pay and receive health-
   care kickbacks); and counts nine and ten, violating 42 U.S.C. § 1320a-
   7b(b)(2) (offering to pay, and paying, illegal remuneration for Patients C
   (count nine) and D (count ten)). For the 25 counts against him, David Dubin
   was convicted on three: count twelve, violating 18 U.S.C. § 1349 (conspiracy
   to commit health-care fraud); count nineteen, violating 18 U.S.C. §§ 2, 1347
   (aiding and abetting and health-care fraud for Patient L); and, count twenty-
   five, violating 18 U.S.C. §§ 2, 1028A (aiding and abetting and aggravated
   identity theft for Patient L).




                                         5
Case: 19-50891      Document: 00515661367           Page: 6    Date Filed: 12/04/2020




                                     No. 19-50891


          At sentencing, the court adopted the presentence investigation report
   (PSR), as modified, for William Dubin and imposed, inter alia: five years’
   probation; restitution of $61,230; and forfeiture in the same amount. For
   David Dubin, the court adopted the PSR, as modified, and imposed, inter
   alia: imprisonment of twelve months and one day for counts twelve and
   nineteen; two years’ imprisonment for count twenty-five; restitution of
   $282,019.92; and forfeiture of $94,006.64.
                                          II.
          David Dubin claims the superseding indictment substantially
   amended the charges so that the statute of limitations had run. Both
   defendants challenge: the sufficiency of the evidence for their convictions;
   and the restitution and forfeiture amounts. And, William Dubin challenges
   the length of his sentence. Each challenge fails.
                                          A.
          For counts nineteen and twenty-five, David Dubin asserts the
   Government’s amended indictment substantially altered the charges such
   that the superseding indictment may not revert back, and thus the two counts
   were time-barred. If so, his sufficiency-of-the-evidence challenges become
   moot because the statute ran, and those two convictions would be vacated.
   Essentially, if David Dubin’s assertions are correct on this issue, he is also
   without a charge for his third conviction, on count twelve.
          David Dubin failed, however, to raise this statute-of-limitations
   defense until in a post-trial motion for ineffective assistance of counsel, filed
   by his trial counsel, that admitted as much. His appellate counsel (different
   from trial counsel) acknowledged this at oral argument. Failure to raise this
   issue until post-trial waives it. United States v. Lewis, 774 F.3d 837, 845 (5th
   Cir. 2014) (holding criminal defendant must raise statute-of-limitations issue




                                          6
Case: 19-50891      Document: 00515661367           Page: 7    Date Filed: 12/04/2020




                                     No. 19-50891


   at trial, and defendant waives the defense if raised for first time in post-trial
   motion).
                                          B.
          For William and David Dubin’s sufficiency-of-the-evidence
   challenges for their convictions, if defendant timely moves for judgment of
   acquittal, as in this instance, the preserved challenge is reviewed de novo.
   E.g., United States v. Oti, 872 F.3d 678, 686 (5th Cir. 2017) (citation omitted).
   Such review “is highly deferential to the verdict” and “consider[s] the
   evidence in the light most favorable to the [G]overnment, with all reasonable
   inferences and credibility determinations made in [its] favor”. Id. (internal
   quotation marks and citations omitted). For that review, “[t]he relevant
   question is whether, after viewing the evidence in the light most favorable to
   the prosecution, any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt”. Id. (emphasis in original)
   (citation omitted). In that regard, “it [is] within the sole province of the jury
   as the fact finder to decide the credibility of the witnesses and to choose
   among reasonable constructions of evidence”; accordingly, “[w]e will not
   second guess the jury in its choice of which witnesses to believe”. United
   States v. Zuniga, 18 F.3d 1254, 1260 (5th Cir. 1994) (citations omitted).
   Among the evidence the jury considered was the Dubins’ trial testimony.
   The jury, as a result, was able to weigh this testimony against the evidence
   offered by the Government.
                                          1.
          David Dubin’s sufficiency challenges are addressed first. We then
   turn to William Dubin’s.
                                          a.




                                          7
Case: 19-50891       Document: 00515661367         Page: 8   Date Filed: 12/04/2020




                                    No. 19-50891


          David Dubin challenges his conviction on count twelve for conspiracy
   to commit health-care fraud, in violation of 18 U.S.C. §§ 1347, 1349. Again,
   a conviction is affirmed unless no rational juror could have convicted
   defendant. United States v. Gonzalez, 907 F.3d 869, 873 (5th Cir. 2018)
   (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Conspiracy to commit
   health-care fraud requires the Government to show beyond a reasonable
   doubt: “(1) two or more persons made an agreement to commit health care
   fraud; (2) . . . defendant knew the unlawful purpose of the agreement; and (3)
   . . . defendant joined in the agreement with the intent to further the unlawful
   purpose”. United States v. Sanders, 952 F.3d 263, 273 (5th Cir. 2020)
   (quoting United States v. Ganji, 880 F.3d 760, 767 (5th Cir. 2018)).
          David Dubin’s sufficiency challenges are based on his being acquitted
   on other health-care-fraud counts, and his assertion that, therefore, the only
   evidence that can be considered to support a conviction for conspiracy to
   commit such fraud is the evidence for his three counts of conviction: twelve,
   nineteen, and twenty-five. Further, he contends there is no Medicaid 12-
   month-cycle that he could violate under this scheme. In doing so, he
   discusses his theory of the Government’s case: bills for Patient L, whose
   examination and billings the Government used to charge David Dubin on
   count twelve, were held in abeyance until a later date to avoid a Medicaid rule
   proscribing multiple billings in a 12-month-cycle; and, because he forced
   PARTS’ billing team to hold Patient L’s reimbursements, he purposefully
   avoided the rule, and therefore committed health-care fraud. His claim
   relies, however, on there being no 12-month rule, and accordingly he could
   not violate it.
          But, the conviction does not hinge on whether there is a 12-month-
   cycle. David Dubin’s conviction is valid, regardless of whether the crime was
   completed, if he entered into any scheme to defraud, including a scheme to
   bill Medicaid for services not provided.



                                         8
Case: 19-50891      Document: 00515661367           Page: 9    Date Filed: 12/04/2020




                                     No. 19-50891


          The superseding indictment charged him with, inter alia, conspiracy
   to defraud Medicaid under 18 U.S.C. § 1349.                Significant evidence
   established the elements of conspiracy, showing David Dubin’s: direction of
   licensed psychological associates (a post-doctoral associate position requiring
   licensure by the Texas Behavioral Health Council; not equivalent to a
   licensed psychologist) and unlicensed students to conduct psychological
   tests on behalf of PARTS; submitting bills to Medicaid with improper
   modifiers to obtain a higher reimbursement rate; and, directing tests not to
   be supervised as required.
          The evidence established a valid basis for conviction on conspiracy to
   commit health-care fraud. As discussed, we cannot reconsider the weight of
   the evidence or attempt to balance the credibility of witnesses—that task is
   “the sole province of the jury”. United States v. Hernandez-Palacios, 838
   F.2d 1346, 1350 (5th Cir. 1988); see also United States v. Duvall, 846 F.2d 966,
   975 (5th Cir. 1988) (“It is not possible, or even proper for us to speculate
   about the basis of the jury’s decision.”). David Dubin’s attempt to exclude
   evidence on other counts for which the jury returned not-guilty verdicts is
   similarly unavailing. Not-guilty verdicts may not be used to attack the
   evidence supporting a guilty verdict. United States v. Powell, 469 U.S. 57, 66
   (1984) (“We also reject, as imprudent and unworkable, a rule that would
   allow criminal defendants to challenge inconsistent verdicts on the ground
   that in their case the verdict was not the product of lenity, but of some error
   that worked against them.”).
                                          b.
          In challenging his conviction on count twenty-five for aggravated
   identity theft and aiding and abetting, in violation of 18 U.S.C. §§ 2 and
   1028A, David Dubin claims his acts did not constitute “use” within the
   meaning of the statute. The identity-theft statute requires a two-year




                                          9
Case: 19-50891     Document: 00515661367            Page: 10   Date Filed: 12/04/2020




                                     No. 19-50891


   sentence for “[w]hoever . . . knowingly transfers, possesses, or uses, without
   lawful authority, a means of identification of another person” during the
   commission of an enumerated felony. 18 U.S.C. § 1028A(a)(1) (emphasis
   added). The statute stacks the two-year sentence with any sentence arising
   from an enumerated felony, which includes health-care fraud, in violation of
   18 U.S.C. § 1347. See 18 U.S.C. § 1028A(c)(5).
          Our court has not previously considered the definition of “use”
   pursuant to the identity-theft statute, § 1028A. It has, however, considered
   whether a person acted “without lawful authority” under that statute. See
   United States v. Mahmood, 820 F.3d 177, 187 (5th Cir. 2016). Looking to the
   plain language of the statute, our court held it “proscribes the . . . use of
   another person’s means of identification, absent the right or permission to
   act on that person’s behalf in a way that is not contrary to the law”. Id. at 188
   (citing United States v. Osuna-Alvarez, 788 F.3d 1183, 1186 (9th Cir. 2015)
   (alteration in original) (“[I]llegal use of the means of identification alone
   violates § 1028A.”); United States v. Ozuna-Cabrera, 663 F.3d 496, 499 (1st
   Cir. 2011) (“[R]egardless of how the means of identification is actually
   obtained, if its subsequent use breaks the law—specifically, during and in
   relation to the commission of a crime enumerated in subsection (c)—it is
   violative of § 1028A(a)(1).”)).
          In claiming he did not “use” the identity of another in the commission
   of the health-care fraud, David Dubin does not claim he had lawful authority
   to use the identities of patients that comprised the health-care fraud. Re-
   stated, he claims only that he did not use those identities. In doing so, he
   relies upon United States v. Medlock, 792 F.3d 700 (6th Cir. 2015), and
   contends, under that decision’s holding on “use”, he cannot be convicted
   under the identity-theft statute. Notably, the court first looked to the plain
   meaning of the word to hold that “use” means, inter alia, to avail oneself of.
   Id. at 705–06. But Medlock’s holding is also based in part on a prior decision’s



                                          10
Case: 19-50891      Document: 00515661367          Page: 11   Date Filed: 12/04/2020




                                    No. 19-50891


   defining “use” in the identity-theft statute, various canons of construction,
   and the Sixth Circuit’s Pattern Jury Instructions “contemplat[ing] a narrow
   reading of ‘use’”. Id. at 706. The “use” in Medlock turned on what kind of
   service defendants provided, and whether they overbilled for services. Id. at
   709. We do not accept Medlock’s definition.
          As we did in Mahmood, we look to the plain language of the statute.
   We hold the plain meaning of “use” answers the question at issue: whether
   David Dubin “use[d]” the means of identification of another, without lawful
   authority, to violate § 1028A. The plain meaning of “use” is: “take, hold,
   or deploy (something) as a means of accomplishing a purpose or achieving a
   result; employ: [as in] ‘she used her key to open the front door’”, Oxford
   Dictionary of English (3d ed. 2010); and, “to employ for the accomplishment
   of some purpose” and “to avail oneself of”, Black’s Law Dictionary (10th ed.
   2014). 913 F.3d at 1334. In short, deciding whether a person “use[d]”
   something seems to be a relatively straightforward yes or no, despite David
   Dubin’s contention to the contrary. Although David Dubin urges our
   adopting the holding on “use” from Medlock, the facts of this case do not fit
   squarely into the holding or facts of Medlock. There defendants, who
   operated a non-emergency ambulance company that transported Medicare
   patients to certain medical appointments, ultimately provided the
   transportation service but falsely stated that stretchers were required for
   transport. Medlock, 792 F.3d at 703–05. In contrast, Patient L did not receive
   services.     While Patient L did undergo psychological testing by a
   psychological associate, there was no clinical interview, evaluation, or report
   provided to the shelter that assessed the patient’s needs or made any
   recommendations with respect to the best program or treatment for the
   patient. ROA.19-50912.3151-57, 3958-59.
          Furthermore, the sixth circuit, in two subsequent cases, took different
   approaches to “use” than it did in Medlock, one of which was a health-care



                                         11
Case: 19-50891      Document: 00515661367           Page: 12   Date Filed: 12/04/2020




                                     No. 19-50891


   fraud/identity-theft case, United States v. Michael, 882 F.3d 624 (6th Cir.
   2018). See also United States v. White, 846 F.3d 170 (6th Cir. 2017). Both
   cases provide a slightly different definition of “use” than what David Dubin
   urges our adopting and are more compatible with the issue at hand. Michael
   does, it is true, cite Medlock favorably, but only insofar as “[t]he definition[]
   noted in . . . Medlock cover[s] the conduct alleged in this case.” Michael,
   882 F.3d at 628. It does not, however, explicitly adopt Medlock’s definition.
   Michael also favorably cites White, which “rejected a cramped reading of
   ‘uses[.]’” Id.
          The eleventh circuit also addressed the definition of “use” under the
   identity-theft statute, holding that the plain, ordinary meaning of the statute
   resolves the question. United States v. Munksgard, 913 F.3d 1327, 1334 (11th
   Cir. 2019) (citing Michael, 882 F.3d at 628).           Munksgard confronted
   circumstances similar to those in this case, albeit bank fraud’s being the
   predicate offense. Id. at 1333. There, defendant admitted he acted “without
   lawful authority”, there was an enumerated predicate felony, and there was
   no dispute whether defendant used a “means of identification”. Id. at 1333–
   34. Holding that the plain meaning of “use” resolved whether defendant
   “use[d]” a means of identification, the court held defendant had violated the
   statute. Id. at 1334. Simply put, “to use an object is [t]o convert [it] to one’s
   service; to avail oneself of [it]; to employ [it]; as, to use a plow, a chair, a
   book”.     Id. (citing Webster’s Second New International Dictionary 2806
   (1944)).
          Consistent with the plain meaning of “use”, the statute operates
   simply as a two-part question to determine criminal conduct: did defendant
   use a means of identification; and, was that use either “without lawful
   authority” or beyond the scope of the authority given? Our court’s opinion
   in Mahmood alludes to this approach. See Mahmood, 820 F.3d at 187–90 (“the
   statute plainly applies to circumstances like these, where [defendant] gained



                                          12
Case: 19-50891     Document: 00515661367            Page: 13   Date Filed: 12/04/2020




                                     No. 19-50891


   access to his patients’ identifying information lawfully, but then proceeded
   to use that information unlawfully and in excess of his patients’
   permission”).
          Pursuant to that two-part standard, David Dubin “use[d]” the means
   of identification of the patients; and he did so without their lawful authority,
   as well as in a manner beyond the scope of their lawful authority. At oral
   argument here, David Dubin’s counsel admitted as much by noting that
   resolution of this question is ultimately a scope-of-authority issue.
          Patient L’s means of identification—the patient’s Medicaid
   reimbursement number—was used, or employed, by David Dubin in the
   reimbursement submissions to Medicaid. Based upon the records provided
   to Medicaid for reimbursement, David Dubin asserted Patient L received
   services that he did not receive. Needless to say, in order to be eligible for
   Medicaid reimbursement as submitted, the services provided to Patient L
   had to have been performed as submitted. PARTS submitted Patient L’s
   information for reimbursement as having been performed by a licensed
   psychologist; instead, it was only partially performed by a licensed
   psychological associate, as defined supra. Patient L was never interviewed,
   despite PARTS’ usual procedure, and David Dubin instructed the
   psychological associate that performed some of the services to cease
   evaluation of the patient, yet David Dubin submitted the evaluations as
   though they had been completed. Effectively, part performance of the
   psychological services rendered them illusory, but David Dubin billed
   Medicaid for a completed service.
          Applying these facts to our two-part standard for the statute: David
   Dubin “use[d]” means of identification when he took the affirmative acts in
   the health-care fraud, such as his submission for reimbursement of Patient
   L’s incomplete testing; he used the means of identification. Next, David




                                          13
Case: 19-50891     Document: 00515661367            Page: 14   Date Filed: 12/04/2020




                                     No. 19-50891


   Dubin does not dispute he had no lawful authority to submit these tests for
   reimbursement, like the defendant in Mahmood. 820 F.3d at 189. In short,
   David Dubin “use[d]” Patient L’s means of identification “without lawful
   authority” under § 1028A.
                                          2.
          Turning to William Dubin, he challenges the sufficiency of the
   evidence for: his conviction of conspiracy to pay and receive health-care
   kickbacks, in violation of 18 U.S.C. § 371 and 42 U.S.C. § 1320a (count one);
   and, his convictions for offering to pay, and paying, illegal remunerations, in
   violation of 42 U.S.C. § 1320a-7b(b)(2) (counts nine and ten).
                                          a.
          Regarding his conviction on count one—conspiracy to pay and receive
   health-care kickbacks—the statute criminalizes: “knowingly and willfully
   giv[ing] or receiv[ing] a benefit for referring a party to a health care provider
   for services paid for by a federal health care program”. United States v.
   Sanjar, 876 F.3d 725, 746 (5th Cir. 2017). A conspiracy to violate the health-
   care kickback statute requires “an agreement to do so, knowing and voluntary
   participation in the conspiracy, and an overt act by one member in
   furtherance of the unlawful goal”. United States v. Gevorgyan, 886 F.3d 450,
   454 (5th Cir. 2018) (citation and quotation omitted).
          William Dubin primarily attacks the evidence by asserting: his co-
   conspirator, McKenzie, had no power to control patients’ receiving PARTS’
   care; and, therefore, the co-conspirator could not refer patients in violation
   of the statute. He also claims he lacked the requisite intent under the statute:
   the Government had to show he intended to gain undue influence over the
   reasoning of another person; and it failed to do so. See United States v. Miles,
   360 F.3d 472, 477–78 (5th Cir. 2004). Finally, he asserts that, because




                                          14
Case: 19-50891    Document: 00515661367           Page: 15   Date Filed: 12/04/2020




                                   No. 19-50891


   McKenzie was paid after the services were rendered to patients, the
   payments to him could not have been to induce the services.
         The Government presented evidence from former PARTS employees
   regarding William Dubin’s agreement with McKenzie to provide him a ten-
   percent fee for patients referred to PARTS by Williams House. Emails
   described the relationship between them as a fee-for-referral arrangement,
   and the two outlined their arrangement in a contract that provided for
   McKenzie’s being paid $50 an hour. But, the Government presented
   testimony undermining that hourly rate. William Dubin emailed McKenzie
   about the “opportunity” previously offered, reiterating that, under their
   agreement, McKenzie would receive “10% off the top of the first year’s gross
   income from this project”.
         As discussed supra, once PARTS began working with the Williams
   House patients, William Dubin directed McKenzie’s fees to be calculated
   after-the-fact, so they would consistently add up to ten percent of PARTS’
   reimbursements for patients from Williams House. And as also discussed,
   because McKenzie rarely submitted time sheets, the PARTS administrative
   assistant, King, calculated ten percent of the Williams House patient-
   payments from Medicaid, and then McKenzie’s hours “worked” was
   calculated to reflect the ten percent he was owed. The primary PARTS
   employee calculating McKenzie’s fee left PARTS during the scheme, but
   trained her replacement to continue carrying it out. According to King’s
   testimony, William Dubin admitted it was “unethical for [PARTS] to pay
   somebody for referrals, so we needed to show it as an hourly rate”.
         William Dubin’s reading of Miles ignores a critical fact pattern that
   violates the kickback statute: “payments to a [party] based on the number of
   patients that he signed up with the service”. 360 F.3d at 480. As in Miles,




                                        15
Case: 19-50891    Document: 00515661367           Page: 16   Date Filed: 12/04/2020




                                   No. 19-50891


   William Dubin and PARTS paid McKenzie based on the number of patients
   referred.
                                        b.
          Concerning William Dubin’s convictions on counts nine and ten for
   offering to pay, and paying, illegal remunerations, in violation of 42 U.S.C.
   § 1320a-7b(b)(2), the Government was required to show defendant, beyond
   a reasonable doubt: knowingly and willfully offered to pay, or paid, any
   remuneration to any person; to induce that person; to refer anyone for a
   service eligible for payment under a federal health-care program, or to
   arrange for the furnishing of such a service.       See 18 U.S.C. § 1320a-
   7b(b)(2)(A). As with his conspiracy conviction in count one, William Dubin
   claims the jury ignored evidence that McKenzie could not assert control over
   the Williams House patients. He also claims: Williams House’s remote
   location necessarily limited which psychological providers were willing to
   provide services, so the relationship between PARTS and Williams House
   was out of necessity and was not an illegal remuneration scheme.
          This sufficiency challenge improperly asks our court to reweigh the
   evidence presented to the jury and hold it was legally impossible for him to
   induce McKenzie to refer patients, or that the payments to McKenzie were
   not remunerations under the statute. As discussed supra, the payments
   constituted health-care kickbacks under the statute.
          Regarding whether William Dubin could not induce McKenzie to
   refer patients, the Government presented evidence to show William Dubin
   did so: McKenzie’s role as an executive in the decision-making process at
   Williams House; his updating on the “99% probability that [he] can get
   [PARTS patients] in to the emergency shelter for testing”; and, William
   Dubin’s emphasizing to PARTS staff the need to keep McKenzie happy in
   order to “keep getting referrals”. This evidence could reasonably describe a




                                        16
Case: 19-50891      Document: 00515661367           Page: 17   Date Filed: 12/04/2020




                                     No. 19-50891


   relationship by which McKenzie had the power and ability to provide PARTS
   with access, and William Dubin sought to ensure that continued.
                                         C.
          With evidence sufficient for each of the convictions, we turn to the
   Dubins’ challenges to restitution and forfeiture. Both use the same theories
   to challenge the district court’s calculation of each.
                                          1.
          The legality of a restitution award is reviewed de novo; if legally
   permitted, the amount ($61,230 for William, and $282,019.92 for David,
   Dubin) is reviewed for abuse of discretion. United States v. Cothran, 302 F.3d
   279, 288 (5th Cir. 2002). Along that line, the Mandatory Victims Restitution
   Act of 1996 requires defendant to pay restitution to the victim in a property-
   loss case. 18 U.S.C. § 3663A. When the underlying offense of conviction is
   fraud, the court may award restitution for actions taken as part of the scheme.
   Cothran, 302 F.3d at 289 (“[W]here a fraudulent scheme is an element of the
   conviction, the court may award restitution for ‘actions pursuant to that
   scheme’”. (quoting United States v. Stouffer, 986 F.2d 916, 928 (5th Cir.
   1993))).
          For the Dubins’ crimes, the victim is the Government, vis-à-vis
   Texas’ Medicaid program, which receives funding from the United States
   Department of Health and Human Services. See, e.g., United States v. Jones,
   664 F.3d 966, 984 (5th Cir. 2011); see also Mahmood, 820 F.3d at 193 (“We
   must consider that Medicare is the victim of [the] fraud . . . .”). Restitution
   awards are limited “to the actual loss directly and proximately caused by . . .
   defendant’s offense of conviction”. Mahmood, 820 F.3d at 196 (citation
   omitted).     In calculating loss amounts for purposes of restitution, the
   Government bears the burden to demonstrate the loss. See 18 U.S.C.
   § 3664(e); see also Mahmood, 820 F.3d at 196. The burden then shifts, and “a




                                          17
Case: 19-50891     Document: 00515661367            Page: 18     Date Filed: 12/04/2020




                                     No. 19-50891


   defendant, to be entitled to an offset against an actual loss amount for
   purposes of restitution, must establish (1) ‘that the services . . . were
   legitimate’ and (2) ‘that Medicare would have paid for those services but for
   his fraud’”. United States v. Mathew, 916 F.3d 510, 521 (5th Cir. 2019)
   (quoting Mahmood, 820 F.3d at 194); see also United States v. Ricard, 922 F.3d
   639, 659 (5th Cir. 2019) (“The defendant meets this burden by establishing
   ‘(1) that the services [he provided to Medicare beneficiaries] were legitimate’
   and (2) ‘that Medicare would have paid for those services but for his fraud’”)
   (quoting Mathew, 916 F.3d at 521 (alteration in original)).
          The Dubins claim our court’s recent decision in Ricard entitles them
   to an offset calculated at actual value of services provided. See 922 F.3d at
   658–59. Ricard and Mahmood, they assert, require deducting the amount
   Medicaid would have paid, but-for the fraud. See Ricard, 922 F.3d at 659–60;
   see also Mahmood, 820 F.3d at 196.
          But the Dubins have the burden to satisfy both prongs of the standard
   set out in Mahmood, and they fail on both fronts. 820 F.3d at 194. At
   sentencing, the Dubins claimed the services provided by PARTS “were
   valuable to those . . . to whom they were provided” and, as a result, the
   Dubins should receive the offset. This claim is unavailing, however.
          At trial, and again at sentencing, the Government provided substantial
   evidence that the purported services were illegitimate: poor record keeping
   by the Dubins, improper billing based on who performed the services, and
   services performed by individuals who were not employees at the time they
   provided services. The Dubins failed to overcome this strong showing and
   thus fall short of carrying their burden on the first prong. They also failed to
   prove that Medicaid would have paid for the services because their bills were
   submitted in violation of Medicaid rules and regulations for psychological
   treatment and without modifiers for testing administered by psychological




                                         18
Case: 19-50891     Document: 00515661367            Page: 19   Date Filed: 12/04/2020




                                     No. 19-50891


   associates, interns, and students (as opposed to licensed psychologists). The
   evidence of work done by students and unlicensed individuals shows
   illegitimate services that were billed for reimbursement by PARTS and the
   Dubins.
                                          2.
          Next, we consider the Dubins’ challenge to the forfeiture orders:
   $61,230 for William, and $94,006.64 for David, Dubin. A forfeiture order’s
   legality is reviewed de novo; its factual bases for clear error. United States v.
   Reed, 908 F.3d 102, 125 (5th Cir. 2018), cert. denied 139 S. Ct. 2655 (2019).
          The PSR calculated the total amount of improper benefits conferred
   on William Dubin from the kickback scheme to be $61,230. For the intended
   loss related to the health-care fraud perpetrated by William and David Dubin,
   the PSR found it totaled $659,085.98, of which $282,019.92 was paid to
   PARTS, because the poor record keeping at PARTS made it impossible to
   separate legitimate, from illegitimate, Medicaid claims. See United States v.
   Hebron, 684 F.3d 554, 563 (5th Cir. 2012) (“[Defendant] should not reap the
   benefits of a lower sentence because of his ability to defraud the
   [G]overnment to such an extent that an accurate loss calculation is not
   possible.”).   When the fraud cannot be parsed for properly-obtained
   amounts, “the burden shifts to . . . defendant to make a showing that
   particular amounts are legitimate.          Otherwise, the district court may
   reasonably treat the entire claim for benefits as intended loss”. Id. The loss
   amount for David Dubin of $94,006.64 was based on his share of PARTS
   being one-third, and accordingly his share of the impermissible benefit to be
   one-third. See Reed, 908 F.3d at 127 (holding the court must apportion
   forfeiture amounts between defendants).
          The Government demonstrated the Dubins’ mutual failures to
   separate proper payments and valid records from improper payments and




                                          19
Case: 19-50891      Document: 00515661367            Page: 20   Date Filed: 12/04/2020




                                      No. 19-50891


   invalid records. After acquiring case-file information, the PSR presented the
   total amounts to be forfeited by William Dubin and David Dubin, and it bears
   sufficient indicia of reliability. See United States v. Dickerson, 909 F.3d 118,
   130 (5th Cir. 2018).
                                           D.
          The final issue is William Dubin’s assertion that the district court
   erred by failing to adjust his sentence downward based on a lower restitution
   amount. A downward sentence, he contends, necessarily flows from his
   restitution claim: as a result of his claim that he should receive a vacated or
   revised restitution amount, his sentence must be lowered according to the
   newly calculated or vacated restitution.          Because his challenge to the
   restitution calculation fails, this one does as well.
                                          III.
          For the foregoing reasons, the judgments are AFFIRMED.




                                           20
Case: 19-50891     Document: 00515661367            Page: 21   Date Filed: 12/04/2020




                                     No. 19-50891


   Jennifer Walker Elrod, Circuit Judge, concurring:
          I concur in the majority opinion’s affirmance of David Dubin’s
   identity-theft conviction (Count 25) because our precedent requires it. See
   United States v. Mahmood, 820 F.3d 177, 187–90 (5th Cir. 2016). But I do so
   reluctantly and write to explain why the Sixth Circuit’s decision in United
   States v. Medlock, 792 F.3d 700 (6th Cir. 2015) better interprets the statute at
   issue, 18 U.S.C. § 1028A.
          Title 18 U.S.C. § 1028A is the “Aggravated Identity Theft” statute.
   That law imposes a mandatory two-year sentence on anyone who uses
   another person’s means of identification without lawful authority during and
   in relation to theft of government funds. 18 U.S.C. § 1028A(a)(1); see also
   Mahmood, 820 F.3d at 188. In Mahmood, we held that § 1028A “plainly
   criminalizes situations where a defendant gains lawful possession of a
   person’s means of identification but proceeds to use that identification
   unlawfully and beyond the scope of permission granted.” 820 F.3d at 187–
   88. Hence, under Mahmood’s broad language, David Dubin violated § 1028A
   when he used Patient L’s identity to lie about the exact contours of the
   services provided to Patient L.
          But the statute does not require such a broad interpretation, and the
   Sixth Circuit explained why in Medlock. The Medlocks owned a non-
   emergency ambulance company. 792 F.3d at 703. Medicaid agreed to
   reimburse the Medlocks for patients’ ambulance rides if the rides were
   “medically necessary.” Id. Reimbursable transportations had to have an
   Emergency Medical Technician on board with the patient, and the
   Medlocks’ company had to document each trip with a certification of medical
   necessity describing why the transportation qualified for reimbursement. Id.
   at 703–04. The Medlocks submitted certificates of medical necessity that
   contained several lies. For example, the Medlocks lied about patients being




                                         21
Case: 19-50891        Document: 00515661367              Page: 22       Date Filed: 12/04/2020




                                          No. 19-50891


   transported on stretchers and said that the patients were accompanied by
   someone inside the ambulance when, in fact, the patient rode alone with the
   driver. Id. at 704, 708.
           The Sixth Circuit reversed the identity-theft conviction because the
   Medlocks “misrepresented how and why the beneficiaries were transported,
   but they did not use those beneficiaries’ identities to do so.” Id. at 707.
   “[T]he Medlocks’ misrepresentation that certain beneficiaries were
   transported by stretchers does not constitute a ‘use’ of those beneficiaries’
   identification . . . because their company really did transport them.” Id. at
   708.
           In my view, the Sixth Circuit has the better interpretation of the
   statute.1 There was simply no identity theft in Medlock, and there is none
   here. David Dubin lied to Medicaid about the exact contours of the services
   Patient L received, but did not misrepresent that Patient L did indeed receive
   services. Patient L’s not receiving the full array of psychological services
   does not erase the fact that Patient L—and not someone else—received
   services. When he billed Medicaid, he lied about when a clinical interview
   was performed and about the type of person that performed the services.
   Thus, David lied about when and how Patient L received services, but did not
   lie about Patient L’s identity or make any misrepresentations involving
   Patient L’s identity. Nor did anyone else pretend to be Patient L. Therefore,
   any forgery alleged in this case, as in Medlock, was related only to the nature
   of the services, not to the patient’s identity.


           1
             In United States v. Michael, Judge Sutton, writing for the panel, favorably cited
   Medlock, which he said “held, quite correctly, that submitting false reimbursement requests
   about the nature of a service provided did not constitute ‘use’ of another’s ‘means of
   identification’ but that forging a doctor’s signature to bolster those submissions satisfied
   the statute.” 882 F.3d 624, 628 (6th Cir. 2018). Again, here, as in Medlock, the forgery
   was about the nature of the services provided, not about anyone’s identity.




                                               22
Case: 19-50891     Document: 00515661367            Page: 23   Date Filed: 12/04/2020




                                     No. 19-50891


          We recently affirmed a § 1028A conviction in a healthcare fraud case
   where the defendants, unlike in this case, committed actual identity theft.
   United States v. Anderson, 822 Fed. App’x 271, 280 (5th Cir. 2020), reissued
   as published on November 6, 2020. Terry Anderson owned an optical and
   hearing aid center at which his son, Rocky Anderson, also worked. Id. at 273.
   Terry forged Rocky’s signature to file insurance claims, and vice versa. Id.
   at 280. The Andersons also used the names of two people to file insurance
   claims for hearing tests and hearing aids when the people had never been
   tested by the Andersons and never received hearing aids. Id. Unlike in this
   case, there was real identity theft in Anderson.
          For these reasons, if I were writing on a blank slate, I would follow the
   Sixth Circuit’s interpretation of § 1028A as outlined in Medlock. Because we
   are bound by the holding in Mahmood, however, I concur in full.




                                         23